Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 12 are pending in this application. Claims 1 and 10 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over RUCK, Otto (US-20170276468-A1, hereinafter simply referred to as Ruck) in view of Davies, Angela Devon (US-20120050528-A1, hereinafter simply referred to as Davies).

Regarding independent claims 1 and 12, Ruck teaches:
A method for capturing a mark arrangement including at least one optical mark arranged on an object (See at least Ruck, ¶ [0013], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…"), the method comprising: capturing a plurality of images of the mark arrangement together with points in time (e.g., in time-resolved fashion in ¶ [0054] of Ruck below) at which each of the plurality of images are captured with a first capturing device (e.g., Image recording units 4, 5 in the form of cameras in ¶ [0090] of Ruck below) and at least one further capturing device (See at least Ruck, ¶ [0013, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…"), the e.g., Image recording units 4, 5 in the form of cameras in ¶ [0090] of Ruck below) capturing at least one of the plurality of images in a temporally asynchronous fashion (e.g., in time-resolved fashion in ¶ [0054] of Ruck below) (See at least Ruck, ¶ [0013, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…"), and the first and at least one further capturing devices and the object being movable relative to one another (See at least Ruck, ¶ [0013, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…"); determining first evaluation information (i.e., velocity or location of mark or camera angle – para. [0061] of Applicant’s PG PUB) by evaluating images captured with the first capturing device (See at least Ruck, ¶ [0013, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…") and further evaluation information by evaluating the images captured with the at least one further capturing device (See at least Ruck, ¶ [0013, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…"), each of the first and further evaluation information relating to respective points in time at which the images were captured with the first and at least one further capturing devices (See at least Ruck, ¶ [0013, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…").
Ruck teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Ruck does not expressly disclose the concept of determining a value of at least one movement variable describing a relative movement between the object and the first and at least one further capturing devices at at least one predetermined point in time based on 
Nevertheless, Davies teaches the concept of determining a value of at least one movement variable (e.g., angle position (¶ [0062]) or optical coordinate data in ¶ [0065] of McLean below) describing a relative movement between the object and the first and at least one further capturing devices (e.g., a plurality of digital cameras in ¶ [Abstract] of Davies) at at least one predetermined point in time based on the first and further evaluation information determined at the at least one predetermined point in time (See at least Davies, ¶ [0062, 0065, 0066], FIGS. 1 – 5, "…The rotation stage allows continuous 360.degree. rotation with 2.degree. scale increments and the angle position can be read with a resolution of approximately 0.2.degree…The cameras are triggered to all take a picture at the same time with a time delay of less than 50 milliseconds…A reference length artifact is attached to the wall to provide a known length and a global coordinate system (see inset in FIG. 5)…The algorithm carries out the chi-square minimization (equation (4)) and returns the coordinates, x.sub.m, y.sub.m, z.sub.m, of the module in the global coordinate system defined by the reference length on the wall. The module angle is determined by calculating the angle of the vector [right arrow over (MP)].sub.1…", "…the bundle adjustment is performed by PhotoModeler.RTM. to yield the optical coordinate data of the thirteen dots…", "…The optical coordinate data of the thirteen dots are imported into MATLAB and used by the chi-square minimization algorithm to determine the x.sub.m, y.sub.m, and z.sub.m coordinates of the module (FIG. 3). The module is then moved to position 2 and the steps are repeated. For each subsequent position, the translation distance and the rotation angle of the module is determined…"); and wherein, when no captured image is available for the predetermined point in time of at least one of the capturing devices, a piece of evaluation information (i.e., velocity or location of mark or camera angle – para. [0061] of Applicant’s PG PUB) of said capturing device that refers to said predetermined point in time is ascertained on the basis of images that were captured with said capturing device at other time points (See at least Davies, ¶ [0039, 0062, 0065, 0066], FIGS. 1 – 5, "…one could use a focal length and format size comparable to those of the actual digital cameras 60…A virtual digital image is then mathematically generated to correspond to bright spots in the image at the intersection pixels. This virtual digital image is used as an input to the photogrammetry software as are the actual digital images 65. The bundle adjustment returns the position and orientation of all digital cameras and optical patterns, and will thus solve for the position and orientation of the virtual digital camera which is the module 10…", "…The rotation stage allows continuous 360.degree. rotation with 2.degree. scale increments and the angle position can be read with a resolution of approximately 0.2.degree…The cameras are triggered to all take a picture at the same time with a time delay of less than 50 milliseconds…A reference length artifact is attached to the wall to provide a known length and a global coordinate system (see inset in FIG. 5)…The algorithm carries out the chi-square minimization (equation (4)) and returns the coordinates, x.sub.m, y.sub.m, z.sub.m, of the module in the global coordinate system defined by the reference length on the wall. The module angle is determined by calculating the angle of the vector [right arrow over (MP)].sub.1…", "…the bundle adjustment is performed by PhotoModeler.RTM. to yield the optical coordinate data of the thirteen dots…", "…The optical coordinate data of the thirteen dots are imported into MATLAB and used by the chi-square minimization algorithm to determine the x.sub.m, y.sub.m, and z.sub.m coordinates of the module (FIG. 3). The module is then moved to position 2 and the steps are repeated. For each subsequent position, the translation distance and the rotation angle of the module is determined…").
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of determining a value of at least one movement variable describing a relative movement between the object and the first and at least one further capturing devices at at least one predetermined point in time based on the first and further evaluation information determined at the at least one predetermined point in time; and wherein, when no captured image is available for the predetermined point in time of at least one of the capturing devices, a piece of evaluation information of said capturing device that refers to said predetermined point in time is ascertained on the basis of images that were captured with said capturing device at other time points as disclosed in the device of Davies to modify the known and similar device of Ruck for the desirable and advantageous purpose of meeting the strong need to develop a system which is capable of determining the location of a module or surface geometry of a part by using photogrammetry to determine the locations in space of optical beams themselves as they are projected from a module or reflect from a part which does not require physical contact or visualization of the module or part, as discussed in Davies (See ¶ [0005]); thereby, helping to improve the overall system robustness by meeting the strong need to develop a system which is capable of determining the location of a module or surface geometry of a part by using photogrammetry to determine the locations in space of optical beams themselves as they are projected from a module or reflect from a part which does not require physical contact or visualization of the module or part.
Regarding dependent claim 2, Ruck modified by Davies above teaches:
determining or predefining that evaluation information for at least one of the first and at least one further capturing devices are to be determined based on the images that were captured at the other points in time (See at least Ruck, ¶ [0013, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…" Also, see at least Davies, ¶ [0039, 0062, 0065, 0066], FIGS. 1 – 5).

Regarding dependent claim 3, Ruck modified by Davies above teaches:
interpolating or extrapolating the evaluation information of the images that were captured at the other points in time to determine the evaluation information for the at least (See at least Ruck, ¶ [0013, 0047, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…the established position and/or the established movement information are used to monitor the controlling of the movement of the movable part. Based on this information, it is ascertained whether a previous controlling of the movement of the movable part is done or was done correctly, i.e. results or resulted in the desired movement…", "…The position and/or movement/movement information of the movable part of the CMM can be established for example by evaluating at least a target structure (already mentioned) using an image recording unit (already mentioned). For example, at least one target structure can be arranged at the movable part of the CMM, and/or at least one target structure can image the movement path, in particular a displacement path, of the movable part or be arranged in this movement path. The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…" Also, see at least Davies, ¶ [0039, 0062, 0065, 0066], FIGS. 1 – 5).

Regarding dependent claim 4, Ruck modified by Davies above teaches:
performing the interpolating or extrapolating of the evaluation information of the images that were captured at the other points in time depending on a movement variable of the mark arrangement (See at least Ruck, ¶ [0013, 0047, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…the established position and/or the established movement information are used to monitor the controlling of the movement of the movable part. Based on this information, it is ascertained whether a previous controlling of the movement of the movable part is done or was done correctly, i.e. results or resulted in the desired movement…", "…The position and/or movement/movement information of the movable part of the CMM can be established for example by evaluating at least a target structure (already mentioned) using an image recording unit (already mentioned). For example, at least one target structure can be arranged at the movable part of the CMM, and/or at least one target structure can image the movement path, in particular a displacement path, of the movable part or be arranged in this movement path. The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…" Also, see at least Davies, ¶ [0039, 0062, 0065, 0066], FIGS. 1 – 5).

Regarding dependent claim 5, Ruck modified by Davies above teaches:
determining the movement variable of the mark arrangement based on a movement variable measurement and/or based on at least two of the plurality of images of the mark arrangement that were captured (See at least Ruck, ¶ [0013, 0047, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…the established position and/or the established movement information are used to monitor the controlling of the movement of the movable part. Based on this information, it is ascertained whether a previous controlling of the movement of the movable part is done or was done correctly, i.e. results or resulted in the desired movement…", "…The position and/or movement/movement information of the movable part of the CMM can be established for example by evaluating at least a target structure (already mentioned) using an image recording unit (already mentioned). For example, at least one target structure can be arranged at the movable part of the CMM, and/or at least one target structure can image the movement path, in particular a displacement path, of the movable part or be arranged in this movement path. The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…" Also, see at least Davies, ¶ [0039, 0062, 0065, 0066], FIGS. 1 – 5).

Regarding dependent claim 6, Ruck modified by Davies above teaches:
wherein the points in time at which each of the plurality of images were captured and the at least one predetermined point in time have to a common timescale (See at least Ruck, ¶ [0013, 0047, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…the established position and/or the established movement information are used to monitor the controlling of the movement of the movable part. Based on this information, it is ascertained whether a previous controlling of the movement of the movable part is done or was done correctly, i.e. results or resulted in the desired movement…", "…The position and/or movement/movement information of the movable part of the CMM can be established for example by evaluating at least a target structure (already mentioned) using an image recording unit (already mentioned). For example, at least one target structure can be arranged at the movable part of the CMM, and/or at least one target structure can image the movement path, in particular a displacement path, of the movable part or be arranged in this movement path. The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…" Also, see at least Davies, ¶ [0039, 0062, 0065, 0066], FIGS. 1 – 5).


Regarding dependent claim 7, Ruck modified by Davies above teaches:
utilizing the value of the at least one movement variable describing the relative movement for path tracking and/or path control (See at least Ruck, ¶ [0013, 0047, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…the established position and/or the established movement information are used to monitor the controlling of the movement of the movable part. Based on this information, it is ascertained whether a previous controlling of the movement of the movable part is done or was done correctly, i.e. results or resulted in the desired movement…", "…The position and/or movement/movement information of the movable part of the CMM can be established for example by evaluating at least a target structure (already mentioned) using an image recording unit (already mentioned). For example, at least one target structure can be arranged at the movable part of the CMM, and/or at least one target structure can image the movement path, in particular a displacement path, of the movable part or be arranged in this movement path. The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…" Also, see at least Davies, ¶ [0039, 0062, 0065, 0066], FIGS. 1 – 5).

Regarding dependent claims 8, 11 and 12, Ruck modified by Davies above teaches:
wherein the object is a part of a coordinate measuring machine (See at least Ruck, ¶ [0013, 0047, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…the established position and/or the established movement information are used to monitor the controlling of the movement of the movable part. Based on this information, it is ascertained whether a previous controlling of the movement of the movable part is done or was done correctly, i.e. results or resulted in the desired movement…", "…The position and/or movement/movement information of the movable part of the CMM can be established for example by evaluating at least a target structure (already mentioned) using an image recording unit (already mentioned). For example, at least one target structure can be arranged at the movable part of the CMM, and/or at least one target structure can image the movement path, in particular a displacement path, of the movable part or be arranged in this movement path. The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…" Also, see at least Davies, ¶ [0039, 0062, 0065, 0066], FIGS. 1 – 5) and/or of a machine tool (See at least Ruck, ¶ [0013, 0047, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…the established position and/or the established movement information are used to monitor the controlling of the movement of the movable part. Based on this information, it is ascertained whether a previous controlling of the movement of the movable part is done or was done correctly, i.e. results or resulted in the desired movement…", "…The position and/or movement/movement information of the movable part of the CMM can be established for example by evaluating at least a target structure (already mentioned) using an image recording unit (already mentioned). For example, at least one target structure can be arranged at the movable part of the CMM, and/or at least one target structure can image the movement path, in particular a displacement path, of the movable part or be arranged in this movement path. The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…" Also, see at least Davies, ¶ [0039, 0062, 0065, 0066], FIGS. 1 – 5).

Regarding dependent claim 9, Ruck modified by Davies above teaches:
determining coordinate values based on the value of the at least one movement variable describing the relative movement (See at least Ruck, ¶ [0013, 0047, 0054, 0090], FIGS. 1 – 5, "…The size of the location region is adapted to the relative position and/or the movement of a movable part of a coordinate-measuring machine (CMM…The position of the movable part relative to the location region can be established with respect to what is known as a fixed position that is associated with the location region…The fixed position is in particular identified by way of a geometric feature. The fixed position can be identified by way of a mark, wherein the mark can also be capturable or detectable optically…", "…the established position and/or the established movement information are used to monitor the controlling of the movement of the movable part. Based on this information, it is ascertained whether a previous controlling of the movement of the movable part is done or was done correctly, i.e. results or resulted in the desired movement…", "…The position and/or movement/movement information of the movable part of the CMM can be established for example by evaluating at least a target structure (already mentioned) using an image recording unit (already mentioned). For example, at least one target structure can be arranged at the movable part of the CMM, and/or at least one target structure can image the movement path, in particular a displacement path, of the movable part or be arranged in this movement path. The relative orientation and size ratio of these target structures with respect to one another can be evaluated once or several times (in particular in time-resolved fashion) to establish the current position and/or movement information of the movable part. An image position of the movable part of the CMM can be established using the movement device. Information relating to the position and/or relating to the movement, such as movement direction, speed and/or acceleration, can be established using one or more image positions…", "…Image recording units 4, 5 in the form of cameras are used…the cameras 4, 5 can be directed onto different location regions of the CMM…The transmission of images or image sections of the cameras 4, 5 is effected by an existing LAN to the control device 2, which in turn controls the movement of the movable parts of the CMM 1…" Also, see at least Davies, ¶ [0039, 0062, 0065, 0066], FIGS. 1 – 5).






Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666